Citation Nr: 0909001	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-28 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residual prostatectomy from May 3, 2005 to December 7, 
2005.

2.  Entitlement to an initial rating in excess of 40 percent 
for residual prostatectomy from December 7, 2005 to May 16, 
2006.

3.  Entitlement to an initial rating in excess of 40 percent 
for residual prostatectomy from May 16, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1969, and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico.

In December 2005, the veteran offered testimony at a hearing 
at RO before a Decision Review Officer.  A transcript of the 
hearing is in the claims folder.

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected residual 
prostatectomy, the Board has characterized this issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  As Fenderson requires that the 
claim not be construed as a claim for increased rating, the 
requirements of Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008) are not applicable to the present claim.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  In the period from May 3, 2005 to December 7, 2005, 
residual prostatectomy was manifested by frequency of no more 
than three times a day, and no nocturia; the Veteran did not 
require the use of pads or other absorbent material.  He did 
not have recurrent urinary tract infections.

2.  In the period from December 7, 2005 to May 16, 2006, 
residual prostatectomy was not shown to result in constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under diagnostic code 7101, nor was there evidence that the 
Veteran required the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day.

3.  Beginning May 16, 2006 residual prostatectomy required 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.


CONCLUSION OF LAW

1.  From May 3, 2005 to December 7, 2005, the criteria for an 
initial rating in excess of 10 percent for residual 
prostatectomy were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Codes 7527, 7528 (2008).

2.  From December 7, 2005 to May 16, 2006, the criteria for 
an initial rating in excess of 40 percent for residual 
prostatectomy were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Codes 7527, 7528 (2008).

3.  Beginning May 16, 2006, the criteria for an initial 
rating of 60 percent for residual prostatectomy were met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in December 2004.  Those letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims, and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the veteran 
voiced disagreement with the assigned rating for residual 
prostatectomy in a notice of disagreement, no further duty to 
inform the veteran of the requirements of VCAA exists.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in February 2008.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Law and Regulations-Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  
It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

752
7
Prostate gland injuries, infections, hypertrophy, post-
operative residuals:

Rate as voiding dysfunction or urinary tract infection, 
whichever is predominant.
38 C.F.R. § 4.115b, Diagnostic Code 7527 (2008)

752
8
Malignant neoplasms of the genitourinary system
100

Note: Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with 
a mandatory VA examination at the expiration of six 
months. Any change in evaluation based upon that or any 
subsequent examination shall be subject to the 
provisions of §3.105(e) of this chapter. If there has 
been no local recurrence or metastasis, rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2008)


Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The following section 
provides descriptions of various levels of disability in each 
of these symptom areas. Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes. Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.

Renal dysfunction:
Ratin
g
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 
40 percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under 
diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101
0

Voiding dysfunction:
Ratin
g
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day
20

Urinary frequency:
Ratin
g
Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night
40
Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night
20
Daytime voiding interval between two and three hours, 
or; awakening to void two times per night
10

Obstructed voiding:
Rating
Urinary retention requiring intermittent or continuous 
catheterization
30
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:
1.	Post void residuals greater than 150 cc 
2.	Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec) 
3.	Recurrent urinary tract infections secondary to 
obstruction 
4.	Stricture disease requiring periodic dilatation 
every 2 to 3 months 
10
Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year
0

Urinary tract infection:
Ratin
g
Poor renal function: Rate as renal dysfunction.
Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management
30
Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management
10
38 C.F.R. § 4.115a (2008)

710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Ratin
g

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or 
more who requires continuous medication for 
control
10
Note 1: Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.
Note 3: Evaluate hypertension separately from hypertensive 
heart disease and other types of heart disease. 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2009)

Factual Background and Analysis

Military records confirm that the Veteran served in the 
Republic of Vietnam Military from December 1968 to August 
1969.  In October 2004, the veteran underwent a radical 
prostatectomy following the diagnosis of adenocarcinoma 
involving the right prostate lobe.  The surgery was performed 
at the Hospital Episcopal Cristo Redentor, Inc.

In May 2005, the Veteran underwent a VA genitourinary 
examination.  The history of his prostate surgery was 
reported.  The veteran indicated that he was experiencing no 
incontinence.  He denied weight loss or gain, lethargy, or 
anorexia.  He described frequency as three times a day, and 
no nocturia.  The bladder emptied well, and he did not 
experience urgency, micturition, or blood in the urine.  He 
did not require the use of pads or other absorbent material.  
He did not have recurrent urinary tract infections, and had 
not had any treatment since his surgery.  He did not require 
catheterizations, dilations, drainage procedures, diet 
therapy, medications or any procedures.  He did experience 
erectile dysfunction, and the use of a pump was pending, as 
Viagra was ineffective.  

A January 2005 VA outpatient treatment record recorded the 
Veteran's blood pressure as 107/68.  In June 2005, it was 
noted to be 120/80.

Based on the May 2005 VA medical examination, a rating action 
in July 2005 awarded the Veteran service connection for 
residual prostatectomy due to herbicide exposure and assigned 
a 10 percent rating.  The Veteran appealed that action.  

VA laboratory studies obtained in October 2005 noted that 
occult blood was negative, hyaline casts were 0-2/LPF.  This 
was not noted to be abnormal.  In December 2005, laboratory 
studies revealed that granular casts were 0-2/LPF, and 
albumin was 4.0 G/DL (normal being 2.6 to 5.2 G/DL).

In December 2005, the veteran appeared and gave testimony at 
a hearing held at the RO.  The Veteran testified that he did 
not drink much water, because of his need to urinate whether 
or not he was near a bathroom.  At night, he used a pad to 
keep from wetting the bed.  He urinated about every one-to-
two hours.  He urinated two-to-three times a night, and used 
Pampers.  

In May 2006, the Veteran underwent a VA genitourinary 
examination.  He denied weight loss or gain, lethargy, or 
anorexia.  He described frequency as every half-to-one hour.  
Nocturia occurred three-to-four times a night.  The bladder 
emptied well, and he experienced urgency.  He did used two or 
three Pampers a day, and two at night.  He did not have 
recurrent urinary tract infections, renal colic, bladder 
stones or nephritis, and had not had any treatment since his 
surgery.  He did not require catheterizations, dilations, 
drainage procedures, diet therapy, but used medications for 
erectile dysfunction.  

A May 2006 VA outpatient treatment record noted the Veteran's 
blood pressure to be 106/65. 

Based on the testimony provided at the December 2005 RO 
hearing, and the May 2006 VA medical examination report, a 
rating action in August 2006 increased the 10 percent rating 
for residual prostatectomy to 40 percent, effective December 
7, 2005.  Inasmuch as this was not a complete grant of the 
benefit requested, the appeal remained active.  

VA outpatient treatment records dated from September 2004 
(prior to the prostate surgery) to June 2006 have been 
associated with the claims folder.  In May and June 2005, the 
veteran complained of incontinence.  None of the outpatient 
treatment records note any complaints relating to weight loss 
or gain, lethargy, or anorexia, frequency, nocturia, the 
number of pads/diapers he used.  Nor did these records 
document any recurrent urinary tract infections, renal colic, 
bladder stones or nephritis, or that the Veteran require 
catheterizations, dilations, drainage procedures, or diet 
therapy.

In a September 2006 statement, the veteran's private 
physician confirmed that the veteran had surgery for prostate 
cancer in October 2004.

Based on the evidence noted above, it is the Board's opinion 
that in the period from May 3, 2005 to December 7, 2005, 
there is no basis to award a rating greater than the 10 
percent presently assigned for that period.  At no time 
during that period did the veteran indicate that he was 
required to wear of absorbent materials which must be changed 
less than 2 times per day, or that he experienced daytime 
voiding intervals between one and two hours, or; awakening to 
void three to four times per night, or that he suffered from 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.  Laboratory 
studies did not show albumin constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101.  

In fact, during the May 2005 VA medical examination he 
described frequency as three times a day, and no nocturia, he 
stated that he did not require the use of pads or other 
absorbent material.  He did not have recurrent urinary tract 
infections.  Further, laboratory studies did not met the 
criteria for a 30 percent rating, when comparing the finding 
with the criteria necessary for a higher rating.  

To conclude, there is no basis for a rating greater than 10 
percent in the period from May 3, 2005 to December 7, 2005.  

Reviewing the medical evidence for the time period beginning 
December 7, 2005, the Veteran is not shown to have constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under diagnostic code 7101 (his diastolic blood pressure 
reading is not 120 or more); hence a rating of 60 percent 
under renal dysfunction cannot be awarded.  

Looking at the criteria for a 60 percent rating under other 
genitourinary dysfunctions, there must be evidence that the 
Veteran requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day.  In this regard, the veteran reported during 
his May 16, 2006 that he used pads/diapers four-to-five times 
a day (day being defined as a 24-hour period).  Resolving 
doubt in the Veteran's favor, beginning May 16, 2006, he 
meets the criteria for a 60 percent rating for voiding 
dysfunction.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board recognizes the veteran's 
statements concerning how his pain limits his daily 
activities and finds them to be of probative value.  However, 
pain and some degree of interference with employment are 
taken into account within the regular evaluation criteria.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residual prostatectomy from May 3, 2005 to December 7, 2005 
is denied..

Entitlement to an initial rating in excess of 40 percent for 
residual prostatectomy from December 7, 2005 to May 16, 2006, 
is denied.

Entitlement to an initial rating of 60 percent for residual 
prostatectomy beginning May 16, 2006, is allowed, subject to 
the criteria governing the award of monetary benefits.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


